DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status
This Office action is in response to Applicant’s Amendment filed on 04/11/2022. Claims 1, 6, 20 are amended. Claims 5, 7, 14 are cancelled. Claims 21-22 are new claims. Claims 1-4, 6, 8-13, and 15-22 are now pending.
Allowable Subject Matter
Claims 1-4, 6, 8-13, 15-22 are allowed.
As of claim 1, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A collimator (parabolic reflector) 34 and a condenser lens 36 oppositely disposed about light source 30, an infrared filter (hot mirror) 38 which is approximate to condenser lens 36, a display assembly 40 and a projection lens 42 are also depicted within projector 10. Rodriguez Jr. does not anticipate or render obvious, alone or in combination, an emission optical system that is provided in the projection lens and that emits light from the light source, wherein the projection lens is displaceable between a first position at which the emission optical system faces the housing and a second position other than the first position by rotation of the holder, and wherein, when the power supply has been turned on, the light source control unit does not turn on the light source when the projection lens is at the first position, and turns on the light source when the projection lens is at the second position.
Claims 2-4, 6, 8-13, 15-20 are allowed as being dependent on claim 1.
As of claim 21, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A collimator (parabolic reflector) 34 and a condenser lens 36 oppositely disposed about light source 30, an infrared filter (hot mirror) 38 which is approximate to condenser lens 36, a display assembly 40 and a projection lens 42 are also depicted within projector 10. Rodriguez Jr. does not anticipate or render obvious, alone or in combination, a projection lens attached to the housing, the projection lens having a holder and a locking mechanism unit that brings rotation of the holder into a locked state or an unlocked state, wherein rotation of the holder is in the locked state when the power supply has been turned on, wherein the locking mechanism unit has a moving portion configured to be movable and an urging portion that urges the moving portion, wherein the moving portion moves in the locking mechanism unit to switch rotation of the holder between the locked state and the unlocked state, and wherein, when the power supply has been turned off with rotation of the holder being in the locked state, the urging portion urges the moving portion to a position of the locked state such that rotation of the holder is in the locked state when the power supply has been turned on.
As of claim 22, the closest prior art Rodriguez Jr. (US 5,692,821 A) teaches a projector 10 include a case or body 12, two upper retracting doors 14 and 16, an actuation button 18, a rear foot adjustment knob 20, a receptacle 24 for a power supply cable, a power on/off switch 26 and one or more ports providing various types of electrical connectivity (such as video and data drivers), each indicated at reference number 28. Projector 10 depicting its storage/transportation state and its deployed state, respectively, which illustrate that projector 10 is additionally comprised of a light source 30 which is mounted within generally rectangular duct 32. As illustrated, two of the inner surfaces of generally rectangular duct 32 include a plurality of cooling fins 33. In a preferred embodiment of the present invention, the inner surface of duct 32 and the surface of each cooling fin 33 is coated with a thermal radiation absorbent coating such as a black anodization or black oxidation in a manner well-known in the prior art. A collimator (parabolic reflector) 34 and a condenser lens 36 oppositely disposed about light source 30, an infrared filter (hot mirror) 38 which is approximate to condenser lens 36, a display assembly 40 and a projection lens 42 are also depicted within projector 10. Rodriguez Jr. does not anticipate or render obvious, alone or in combination, the projection lens having a holder and a BIRCH, STEWART, KOLASCH & BIRCH, LLPMSW/CMV/matApplication No.: 17/243,761Docket No.: 0879-1752PUS1 Reply to Office Action of February 08, 2022Page 7 of 10 locking mechanism unit that brings rotation of the holder into a locked state or an unlocked state, wherein rotation of the holder is in the locked state when the power supply has been turned on, wherein the holder comprises a first holder that is connected to the housing and through which light of a first optical axis passes, and a second holder through which light of a second optical axis obtained by bending light of the first optical axis passes, wherein the second holder rotates with respect to the housing, and wherein the locking mechanism unit brings rotation of the second holder into the locked state or the unlocked state.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
- Prior Art Amano et al. (US 11194235 B2) teaches a projector which includes a projection lens and a projector body. In the projection lens, a U-shaped optical path is formed by optical axis to optical axis. A lens barrel is a U-shaped barrel. A housing of the projector body includes a storage section. The projection lens is supported rotatably about the optical axis with respect to the housing, in an up-down direction and a right-left direction of the housing perpendicular to the optical axis, between a first position where the projection lens is stored inside a storage section provided in the housing and a second position where the projection lens is protruding from the housing;
- Prior Art Fujimaki (US 20100195063 A1) teaches a projector which includes: a light valve configured to modulate light emitted from a light source according to image information to form image light; a support and drive unit configured to support a projection lens for projecting the image light formed by the light valve such that the projection lens can be replaced, and shift a mounted lens as the supported projection lens in a first direction within a plane perpendicular to a system optical axis of the entire projector; and a control unit configured to determine information concerning an allowable range of the shift of the mounted lens in the first direction, and control the operation of the support and drive unit such that the shift of the mounted lens lies within the determined allowable range.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SULTAN U. CHOWDHURY whose telephone number is (571)270-3336.  The examiner can normally be reached on 5:30 AM-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SULTAN CHOWDHURY/
Primary Examiner, Art Unit 2882